DETAILED ACTION
Status of Claims
This action is in response to the applicant’s amendment on 08/16/2021.
Claims 1, 9 and 17 are pending in current application.
Claims 3 – 8, 11 – 17 and 19 -20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2017 and 8/1/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim limitation regarding, “a numeric distribution of terms”, “a user defined number” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
data analysis unit configured to in claim 1
estimated confidence interval computation unit configured to in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: figure 2. There is no structural detail of the data analysis unit and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 9 and 17 are rejected under  35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon dependency.

Claims 1, 9 and 17 recites the claim limitation “the terms” in line 18 of Claim 1 and corresponding lines in Claim 9 and 17. There is insufficient antecedent basis for this limitation in 

Claims 1, 9 and 17 are rejected under  35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon dependency.

Claims 1, 9 and 17 recites the claim limitation “conditional Gaussian distribution under dropout condition which is calculated by … that excludes the peak terms”. It is not clear which one of the “conditional Gaussian distribution” and “dropout condition” the limitation “which” and “that” are linking to. One of ordinary skill in the art would not be able to reasonably apprise the scope of the invention. For the examination purpose, examiner interpret the “which” and “that” link to “dropout condition”. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding Claim 1, in the Subject Matter Eligibility Test Step 1, the claimed method in Claim 1 as a whole falls within one or more statutory category. However, Claim 1 as a whole does not provide enough evidence of improving technology or functionality and thus requires further analysis at Step 2A to determine if the claim is directed to a judicial exception. 
In the Subject Matter Eligibility Test Step 2A Prong One, the claimed processing unit recites the abstract ideas in the following limitations:
performing an estimation process 
calculate from acquired input data each vector element of output data of a numerical distribution of terms output from the input integrated layer having a multivariate distribution 
determining a user defined number of peak terms each of which is a product of the acquired input data and a represented weight in the integrated layer
estimating how much each determined peak term is exceptionally larger than other terms, and collecting the peak terms
approximating the output from the integrated layer as a sum of dropout and not dropout conditions for all peak terms
where each of the terms is composed of the product of the probability of dropout condition for all peak terms 
conditional Gaussian distribution under dropout condition which is calculated by dropout sampling sum of the portion of the Gaussian distribution that excludes the peak terms
apply … computation method associated with the output data calculated by the data analysis unit to analytically compute a variance of each vector element of the output data from the integrated layer based on the input data to the integrated layer
vector element, multivariate distribution, optimum approximation computation method, variance, confidence level
The step of performing an estimation process, determine a user defined number of peak terms, determine peak term can practically be performed in human mind with or without physical aid and thus falls under the mental processes group of abstract idea. The steps of calculate each vector element of output data, approximating output, apply computation method and conditional Gaussian distribution calculated by … recite mathematical calculation and falls under the mathematical concept group of abstract idea. The element of terms composed of product of the probability of dropout condition, data type associate with optimum approximation computation, vector element, multivariate distribution, variance, confidence level are mathematical relationship or mathematical calculations and thus falls under the mathematical concepts group of abstract idea. Claim 1 requires further analysis under step 2A Prong Two.
In the Subject Matter Eligibility Test Step 2A Prong Two, Claim 1 recite the following additional elements along with the abstract ideas: 
hardware-based processing unit, neural network, information estimation apparatus, data analysis unit, estimated confidence interval computation unit, mobile object.
the neural network comprises a structure that includes an integrated layer that combines a dropout layer for dropping out a part of input data and a fully connected layer for computing a weight, 
The recited hardware-based processing unit, neural network, information estimation apparatus, data analysis unit, estimated confidence interval computation unit and mobile object are implemented with highly generic computer components. The recited integrated layer, dropout layer and fully connected layer in neural network are highly generic and have been used extensively in different fields (See at least Gal, Dropout as a Bayesian Approximation: representing Model Uncertainty in Deep Learning, University of Cambridge, Intro. para. 1, ln. 1 – 3) which add insignificant extra solution activity to the judicial exception. Thus, the additional element in Claim 1 does not integrate the abstract idea into a practical application and the claim as a whole is directed to the judicial exception that requires further analysis under Step 2B. 
In the Subject Matter Eligibility Test Step 2B, the recited neural network structure including dropout layer and fully connected layer are highly generic and are well understood, routine, conventional in the field (See at least Gal, Dropout as a Bayesian Approximation: representing Model Uncertainty in Deep Learning, University of Cambridge, Intro. para. 1, ln. 1 – 3).  Implementing an abstract idea on generic computer components (e.g. hardware-based units) cannot provide an inventive concept. Thus, Claim 1 do not recites additional element 

Regarding Claim 9, Claim 9 is the method claim corresponding to Claim 1 Claim 9 is rejected with the same rational as Claim 1. 

Regarding Claim 17, Claim 17 is the non-transitory computer medium claim corresponding to Claim, 1. The recited additional element of non-transitory computer-readable medium and hardware-based processing unit are highly generic and generally linking the use of judicial exception to a particular technological environment or field of use. Claim 17 is rejected with the same rational as Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 9 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Gal et al (Dropout as a Bayesian Approximation: representing Model Uncertainty in Deep Learning, University of Cambridge, Jun, 2015) in view of Gedcke et al., Method and Apparatus for Compression and Filtering of Data Associated with Spectrometry, US 5,995,989, Nov, 1999. 

Regarding Claim 1, Gal et al discloses:
a neural network (Gal, intro. para. 2, ln. 2 – 3, where MLP [neural network]) … using the neural network for performing an estimation process to obtain an estimation result (Gal, intro. para. 2, ln. 2, where an approximation [estimation]);
 the neural network comprises a structure that includes an integrated layer (Gal, sec. 3, para. 1, ln. 1, where MLP [neural network as the integrated layer]) that combines a dropout layer for dropping out a part of input data (Gal, sec. 3, para. 3, Ln. 1 – 2, where dropout of input 
each vector element of output data of a numerical distribution of terms output from the integrated layer having a multivariate distribution (Gal, Appendix, sec. 2.1, para. 1. Ln. 5 – 9 & eq. 4, where each element of the D dimensional vector output y^ of the neural network [integrated layer] having multidimensional distribution [numerical distribution of terms; multivariate distribution])
each vector element of the output data from the integrated layer based on the input data to the integrated layer (Appendix, sec. 2.1, para. 1. Ln. 5 – 9 & eq. 4, where each element of the D dimensional vector output y^ of the neural network [integrated layer] output base on the input data x);
peak terms each of which is a product of acquired input data and a represented weight in the integrated layer (See at least equation 2 for probability function using input data x with each layer 1, donating Wi as the weight for each layer, using deep Gaussian process creating probability distribution with max probability at 1 in class 1 section 1. Introduction);
approximating the output form the integrated layer as a sum of dropout and not drop out conditions for all peak terms (See at least section 3 for drop out layer L dropout  used for cost minimization purpose for cost function approximating using Bayesian approximation shown on equation 1 with backward propagation for derivation parameters summing);
each of the terms is composed of product of the probability of drop out condition for all peak terms (See at least equation 2 for probability function using input data x with each layer 1, Wi as the weight for each layer, using deep Gaussian process creating probability distribution with max probability at 1 in class 1 section 1. Introduction); 
conditional Gaussian distribution under drop out condition which is calculated by drop out sampling sum of the portion of Gaussian distribution excludes peak term (See at least section 3 for Zi, j = 0 corresponding to the being drop out as also used as input with deep Gaussian process).
Gal did not explicitly discloses:  
In a hardware-based processing unit having implemented thereon … an information estimation apparatus, the information estimation apparatus … for performing an estimation process to obtain an estimation result
the information estimation apparatus comprises a data analysis unit configured to calculate from acquired input data … based on
determining a user defined number of peak terms … by estimating how much each determined peak terms is exceptionally larger than other terms, and collect the peak terms,
an estimated confidence interval computation unit configured to apply an optimum approximation computation method associated with the output data calculated by the data analysis unit to analytically compute a variance;
the computed variances provide  a reliable confidence level for the estimation result adapted to be used by at least a mobile object.
Gedcke et al further explicitly discloses: In a hardware-based processing unit having implemented thereon … an information estimation apparatus (fig. 6, item 10 – 30 [hardware based information estimation apparatus]), the information estimation apparatus for performing 
 the information estimation apparatus comprises a data analysis unit configured to calculate from acquired input data (fig. 6, item 24, where DSP [data analysis unit] as digital signal processor processing and calculating acquired input) based on 
determining a user defined number of peak terms (fig. 7 & col. 6, ln. 7 – 9 & ln. 13 – 15, where maximum peak width [user defined number of peak terms] of 400 data point, after maximum peak expired, the next data point will be considered as non-peak) by estimating how much each determined peak terms is exceptionally larger than other terms (fig. 1, where the distance of data points to the average 12 [how much larger than other terms], where the data point higher than a threshold are peak terms) and collect the peak terms (Col. 2. Ln. 4-5. Any data above the threshold being kept as peak).
an estimated confidence interval computation unit (Fig. 6, item 24, where DSP [estimated confidence interval computation unit]) configured to apply an optimum approximation computation method associated with the output data calculated by the data analysis unit to analytically compute a variance (Fol. 9, ln. 9 – 10, where deviation [variance] is calculated by the corresponding computation method determined by the scatter pattern [data type]);
the computed variances provide  a reliable confidence level for the estimation result adapted to be used by at least a mobile object (col. 2, ln. 30 – 31, where improve accuracy [reliable]; ln. 20 – 21, where minimize data transfer rate and storage, ln. 7, continuous tracking 
how much each the peak term that is exceptionally larger than the other terms is included (See at least Gedcke et al. Fig. 7. where step 45 checks the existence of peak), the data analysis unit is configured to determined user defined number of peak terms and collecting the peak terms (See at least Gedcke et al. fig. 7 & col. 6, ln. 7 – 9 & ln. 13 – 15, where maximum peak width [predetermined number of peak terms] of 400 data point, after maximum peak expired, the next data point will be considered as non-peak),
Gal et al and Gedcke et al both disclose method of analyzing and estimating distributed data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gal’s disclosure of utilizing dropout neural network as a Bayesian approximation to model uncertainty in the inference with Gedcke’s disclosure of a data analysis device for distributed data to achieve the claimed invention. One of the skilled in the art would have motivated to make this modification to reduce the volume of data and eliminate errand noise (abs. ln. 4 & ln. 17 – 20). 

Regarding Claim 9, Claim 9 is the information estimation method claim corresponding to Claim 1. Claim 9 is rejected for the same reason as Claim 1.

Regarding Claim 17, Claim 17 are the non-transitory computer-readable medium claim corresponding to Claim 1. Gedcke further teaches: a non-transitory computer-readable medium comprising instructions that cause an information estimation unit of a hardware-based 

Response to the Remarks
	Regarding 101 rejection, applicant state that Claim 17 is direct to non-transitory computer readable medium and thus is patentable. Examiner respectfully disagree. Non-transitory computer readable medium is manufacture and is one of the four statutory category and thus pass the Subject Matter Eligibility Test Step 1. However applicant do not address Subject Matter Eligibility Test Step 2. As point out in 101 section, Claim 17 do not pass the Subject Matter Eligibility Test Step 2.
	
Applicant further state that generic neural network is patentable subject matter thus Claim 1 and 9 are patentable and do not need to go through Subject Matter Eligibility Test Step 2. Examiner respectfully disagree. Base on the Subject Matter Eligibility Test, once Subject Matter Eligibility Test Step 1 decide the subject matter is one of the 4 categories, the claim need to pass Subject Matter Eligibility Test Step 2A and Subject Matter Eligibility Test Step 2B to determine the claimed subject matter eligibility. See MPEP 2106. 
	Applicant is invited to further discuss obviates the current status.


However, it is noted even though applicant’s disclosed invention potentially exhibits latent advantage property, Gal et al indeed shows applicant’s recited claim limitation addressed above; please also see MPEP 2145. II Arguing additional advantage or properties, where states, “Prima facie obviousness is not rebutted by merely recognizing additional advantage or latent properties present but not recognized in the prior art” Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)”.

Further, applicant states that present invention related to an estimation process where Gedcke et al directs to field of data processing where present invention relates noise source or drop out of the stochasticity expressed by the equation Xin DF described in applicant’s paragraph 0063 – 0064; 
However, applicant’s attention is directed to Gal et al where it is Gal et al shows the drop out layer as noted that applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 It is also noted that the features upon which applicant relies (i.e., the equation Xin DF described in applicant’s paragraph 0063 – 0064; noise source of the Stochasticity) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
   	
	Furthermore, applicant’s remark states Gedcke et al directs to the already received noise data that is has been collected; however, applicant’s attention is directed to applicant recited claim 1 where states, “a data analysis unit configured to calculated from acquired input data”; Thus, applicant’ invention also exhibited receives acquired input data including the noise data.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122              

/BRIAN M SMITH/Primary Examiner, Art Unit 2122